 

 

 

Colfax Corporation 8-K [cfx-8k_052020.htm]

 

 

Exhibit 10.7

 

Colfax Corporation

2020 Omnibus Incentive Plan

image [ex107001.jpg] 

 Form of CEO Restricted Stock Unit Agreement

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet to the Restricted Stock Unit Agreement, in the
attached Restricted Stock Unit Agreement (together with the cover sheet, the
“Agreement”) and in the Colfax Corporation 2020 Omnibus Incentive Plan (the
“Plan”).

 

Grant Date:

Grant Date

   

Name of Grantee:

Participant Name

   

Grantee Employee ID:

Employee ID

   

Number of Stock Units Covered by Award:

Number of Awards Granted

   

Vesting Schedule:

Vesting Schedule (Dates & Quantities)

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan. You
acknowledge that (a) you have received a copy of the Plan and this Agreement and
have read and understand the terms and conditions of the Plan and this
Agreement, (b) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company, (d) your participation is voluntary, (e) the Award is not part
of normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments and the Award is an extraordinary item which is
outside the scope of your employment agreement, if any, (f) in the event that
you are an employee of an Affiliate of the Company, the Award will not be
interpreted to form an employment agreement or relationship with the Company;
and furthermore, the Award will not be interpreted to form an employment
agreement with the Affiliate that is your employer, (g) no claim or entitlement
to compensation or damages arises from forfeiture or termination of the Award
and you irrevocably release the Company and its Affiliates from any such claim
that may arise, and (h) in the event of involuntary termination of your
employment, your right to receive the Award, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment, your right
to vest in the Award after termination of employment, if any, will be measured
by the date of termination of your active employment and will not be extended by
any notice period mandated under local law.  You agree that the Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan and have the meaning set forth in the Plan.

 

This is not a stock certificate or a negotiable instrument.



   RSU CEO  P a g e 1 | 5





 

 

 

Colfax Corporation

2020 Omnibus Incentive Plan

image [ex107001.jpg] 

 Form of CEO Restricted Stock Unit Agreement

 

Stock Units

This grant is an Award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).

Vesting

Other than as set forth below, your Stock Units shall vest according to the
schedule set forth on the cover sheet; provided, that, you remain in Service on
the Vesting Date, except as provided below. If your Service terminates for any
reason, other than by the Company without Cause, by you for Good Reason or due
to death, Disability or Retirement, you will forfeit any Stock Units in which
you have not yet become vested.  If your Service terminates for Cause, you shall
forfeit all of your unvested Stock Units.

For purposes of this Agreement, the terms “Cause” and “Good Reason” shall have
the meanings ascribed in the Executive Employment Agreement by and between the
Grantee and the Company, dated July 15, 2015 (“Employment Agreement”).

Death

If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.

Disability

If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.

Involuntary Termination without Cause; Voluntary Termination for Good Reason

If your Service terminates involuntarily by the Company without Cause or by you
for Good Reason, your Stock Units shall fully and immediately vest as of the
date of your termination from Service.

Retirement

If your Service terminates due to Retirement (as defined below) on or after the
first (1st) anniversary of the Grant Date, your Stock Units will continue to
vest following your termination of Service in accordance with the original
vesting schedule as if your Service had not terminated. For the avoidance of
doubt, if your Service terminates prior to the first (1st) anniversary of the
Grant Date, you will forfeit any Stock Units in which you have not yet become
vested. “Retirement” means your termination of Service when your age and years
of Service sum to at least sixty-five (65); provided you have reached age
fifty-five (55) and have at least five (5) years of Service. For purposes of
this definition of Retirement, “Service” shall be limited to service with Colfax
Corporation, and shall not include any service with a different or predecessor
employer.

Clawback

You hereby acknowledge and agree, as an officer, that this Award is subject to
the terms and conditions of the Colfax Corporation Clawback Policy as in effect
from time to time (including potential recoupment thereunder), a current copy of
which may be requested from the Company at any time, and the terms and
conditions of which are hereby incorporated by reference into this Agreement.

Delivery of Stock Pursuant to Units

Delivery of the shares of Stock represented by your vested Stock Units shall be
made, on the basis of one share of Stock per each vested Stock Unit, as soon as
practicable upon vesting and in any event not later than March 15th after the
end of the calendar year in which they vest.

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.

 



   RSU CEO  P a g e 2 | 5



 

 

 

Colfax Corporation

2020 Omnibus Incentive Plan

image [ex107001.jpg] 

 Form of CEO Restricted Stock Unit Agreement

 

Change in Control/Business Combination

Notwithstanding any provision of this Agreement to the contrary, if a Change in
Control occurs after the Grant Date and prior to the last vesting date, your
Stock Units will immediately become 100% vested and the shares of Stock subject
to them shall be delivered immediately prior to the Change in Control.

Notwithstanding the above provision and except as set forth immediately below,
in connection with a Business Combination the result of which is that the
Company’s shares of Stock are exchanged for or become exchangeable for
securities of another entity, cash or a combination of both, if the entity
resulting from such Business Combination does not assume these Stock Units and
the Company’s obligations under this Agreement or replace these Stock Units with
a substantially equivalent security of the entity resulting from such Business
Combination, then the Stock Units evidenced by this Agreement will become 100%
vested as of the day immediately prior to the date of such Business Combination
and be payable in the form of shares of Stock, cash or a combination of both, as
determined by the Committee.

Transfer of Stock Units

This Award and your Stock Units may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may this Award or
the Stock Units be made subject to execution, attachment or similar process.

Retention Rights

This Agreement does not give you the right to be retained or employed by the
Company (or any Affiliates) in any capacity.  The Company (and any Affiliates)
reserves the right to terminate your Service at any time for any reason.

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the shares relating to the Stock Units have been
delivered to you. You will, however, be entitled to receive, upon the Company’s
payment of a cash dividend on outstanding Stock, a cash credit for each Stock
Unit that you hold as of the record date for such dividend equal to the
per-share dividend paid on the Stock (hereinafter, a “Dividend Equivalent
Right”) provided you are employed by the Company (or any Affiliate) on such
payment date. Your Dividend Equivalent Rights shall be paid directly to you in
cash (i) with respect to vested Stock Units, on the later of the date of payment
of such dividends to stockholders and (ii) with respect to unvested Stock Units,
on the later of the date of payment of such dividends to stockholders and as
soon as reasonably practicable after the date that the Stock Units vest.

Forfeiture of Rights

If (i) while employed by the Company you should take actions in competition with
the Company or (ii) while employed by the Company or during the twelve (12)
month period immediately following your termination of employment with the
Company you should take actions to, directly or indirectly, solicit or persuade,
or attempt to solicit or persuade, any employee or independent contractor of
Company or its Affiliates at the time of such contact to terminate or modify his
or her employment or service relationship, whether or not pursuant to a written
agreement, with the Company and its Affiliates, the Company shall have the right
to cause a forfeiture of your unvested Stock Units.

 

   RSU CEO  P a g e 3 | 5

 

 

 

 

Colfax Corporation

2020 Omnibus Incentive Plan

image [ex107001.jpg] 

 Form of CEO Restricted Stock Unit Agreement

 

 

Unless otherwise specified in an employment or other agreement between the
Company and you (including the Company’s Code of Ethics), you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service. Under the prior sentence, ownership of less than 1% of
the securities of a public company shall not be treated as an action in
competition with the Company. Notwithstanding anything herein to the contrary,
in the event you primarily live and work for the Company in California, so long
as you primarily reside in and are subject to the law of California, the
restrictions on your post-employment conduct contained in this “Forfeiture of
Rights” section – the noncompete, customer nonsolicit, and employee nonsolicit
provisions shall not be applicable to you. Nothing in this Agreement shall be
construed to create a restriction or forfeiture, or a comparable obligation that
would be prohibited under applicable California law.

Adjustments

The Stock Units and the shares of Stock subject to the Stock Units may be
adjusted or terminated in any manner contemplated by Section 17 of the Plan.

Amendment

The Committee has the right to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided that no such amendment shall
adversely affect your material rights under this Agreement without your consent.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

Unless otherwise specified in an employment or other agreement between the
Company and you, this Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award of Stock Units. Any prior
agreements, commitments or negotiations concerning this Award are superseded.

Data Privacy

In order to administer the Plan, the Company and its Affiliates may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as your name, telephone
number, home address and business addresses and other contact information, date
of birth, social insurance number or other identification number, nationality,
job title, any common stock or directorships held in the Company, details of the
Award or any other entitlement to cash awarded, payroll information (including
salary) and any other information that might be deemed appropriate by the
Company and the Committee to facilitate the implementation, administration and
management of the Plan and the Award (the “Data”).

 

By accepting this Award, you hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering and managing your participation in the Award and
the Plan. You also give explicit consent to the Company and its Affiliates to
transfer any such Data inside and outside the country in which you work or are
employed, including, with respect to non-U.S. resident Grantees, to the United
States, to transferees who shall include the Company, the Committee and other
persons who are designated by the Company to administer, implement and manage
the Award and the Plan. You understand that you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the recipients of the Data
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Award and the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Award and the Plan. You understand that you may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Award. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.

 

   RSU CEO  P a g e 4 | 5



 

 

 

Colfax Corporation

2020 Omnibus Incentive Plan

image [ex107001.jpg] 

 Form of CEO Restricted Stock Unit Agreement

 

Consent to Electronic Delivery

The Company may choose to deliver certain materials relating to the Plan in
electronic form. By accepting this grant, you agree that the Company may deliver
all communications regarding the Plan and this award (including, but not limited
to, the Plan prospectus and the Company’s annual report) to you in an electronic
format or through an online or electronic system established by the Company or a
third party designated by the Company. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be pleased to provide copies. Please contact Corporate Human
Resources to request paper copies of these documents.

Section 409A

This Agreement, and any issuance of shares hereunder, is intended to comply and
will be interpreted in accordance with Section 409A. Upon your Separation from
Service (as defined below), the Company will determine whether any shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable payment date (each as defined by Section 409A).
If you are determined to be a “specified employee” and any such payments are
payable in connection with your Separation from Service, and are not exempt from
Section 409A of the Code as a short-term deferral or otherwise, these payments,
to the extent otherwise payable within six (6) months after your date of
Separation from Service, will be paid in a lump sum on the earlier of: (i) the
date that is six (6) months after your date of Separation from Service or (ii)
the date of your death. The foregoing six (6) month delay will be applied if and
only to the extent necessary to avoid the imposition of taxes under Section
409A. For purposes of this Agreement, a “Separation from Service” means an
anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period. For purposes of Section
409A, the payments to be made to you in accordance with this Agreement will be
treated as a right to a series of separate payments.

 

By accepting this Award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.

 

   RSU CEO  P a g e 5 | 5



 